Citation Nr: 0906848	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1971 to July 
2002.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In January 2007, the Board remanded this case for further 
evidentiary development. Development was completed and the 
case has now been returned to the Board for further appellate 
action.

By way of history, the Board notes that the veteran filed a 
claim of entitlement to service connection for bilateral 
hearing loss.  In an August 2008 rating decision the RO 
granted service connection for hearing loss, left ear with an 
evaluation of 0 percent, effective April 22, 2008.

The Board also notes that additional evidence, in the form of 
duplicate letters from the veteran, was received both at the 
Board, and forwarded by the AMC in December 2008.  The 
letters were received after the case was certified to the 
Board; however, there was no waiver of original RO 
jurisdiction.  The letter concerns the veteran's confusion 
regarding the RO's September 2008 supplemental statement of 
the case (SSOC), which addresses the veteran's claim for 
service connection for hearing loss of the right ear only.  A 
review of the submitted letter indicates that this evidence 
is cumulative of evidence previously considered by the RO 
with respect to the veteran's subjective complaints and the 
objective findings shown on examination.  Therefore, the 
Board finds it unnecessary to seek a waiver from the veteran 
before considering this evidence.

Additionally, the December 2008 letters indicate that the 
veteran is seeking a higher initial rating for his service 
connected left ear hearing loss.  This matter is referred to 
the RO for any appropriate action.


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran is not currently diagnosed with hearing loss 
in his right ear.


CONCLUSION OF LAW

A right ear hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of a 
sensorineural hearing loss be so presumed.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385, 4.85 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO and AMC provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, and the types of 
evidence that will be obtained by VA.  The RO provided notice 
in April 2003, issued prior to the decision on appeal, and 
again in October 2005.  The AMC provided notice in February 
and September 2007.  The February and September 2007 letters, 
as well as a March 2006 letter, also provided the veteran 
with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disability. This claim was last adjudicated in 
September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA treatment records, VA examination 
reports, and statements from the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Factual Background and Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran filed a claim for bilateral hearing loss in April 
2003.  He contends that his hearing loss is related to his 
military occupation as a Tactical Air Command and Control 
Specialist because he was exposed to generator noise and 
radio static.  The veteran was granted service connection for 
left ear hearing loss in August 2008.

The veteran was afforded a VA audiological examination in 
June 2003; pure tone thresholds (air conduction), in 
decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
10
15
25
35
21

In addition, pure tone thresholds (bone conduction), in 
decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
5
15
20
30
18

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The audiologist summarized that the veteran had marginal-to-
mild high frequency sensorineural hearing loss with excellent 
speech discrimination.  The June 2003 examination did not 
produce results that demonstrated that the veteran was 
entitled to service connection for hearing loss, right ear 
according to 38 C.F.R. § 3.385.

The claims folder contains a service department hearing 
evaluation from June 2004.  It notes that the veteran had a 
speech detection score of 92 percent in his right ear.  It is 
unclear if these results were found using the Maryland CNC.  
The audiologist found "essentially normal hearing through 
4000 Hz" with a very mild sensorineural drop at 4000 Hz and 
moderate high frequency sensorineural hearing loss.  An 
Auditory EP patient report from July 2004, determined by the 
audiologist, showed ABR (auditory brain-stem response) 
(sensorineural hearing loss) was normal bilaterally and 
"hearing involvement is indicated to be attributed to damage 
to the cochla possibly attributable to exposure to hazardous 
noise during military career."

The veteran was afforded a VA audiological examination in 
April 2008; pure tone thresholds, in decibels, were as 
follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
5
10
30
35
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The audiologist noted that the veteran showed mild sloping to 
severe sensorineural hearing loss from 3000 to 8000 Hz, but 
that the veteran's speech recognition was excellent.  She 
also noted that the veteran showed moderately severe loss at 
6000 Hz; however, this rating is not within the parameters of 
the rating schedule for hearing loss. 

Though the veteran contends that he has hearing loss in his 
right ear due to his military service the only evidence that 
supports this is the June 2004 speech discrimination result.  
Unfortunately it is unclear if this result was based on the 
Maryland CNC, and the rest of the results of that audio 
clinic described "essentially normal hearing through 4000 
Hz."  In addition, the April 2008 VA examiner reviewed the 
claims file, thoroughly interviewed and examined the veteran, 
and provided adequate reasoning and bases for her opinion 
that the veteran does not suffer from hearing loss that is 
disabling as described by 38 C.F.R. § 3.385.

The Board concludes that the most current, April 2008, 
medical findings are of greater probative value than the 
veteran's allegations regarding his hearing loss and the June 
2004 speech discrimination result.  Since the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds, therefore, that the preponderance of the evidence is 
against his claim for service connection for hearing loss, 
right ear.  Accordingly, service connection for the veteran's 
right ear hearing loss is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for hearing loss, right 
ear, is denied



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


